Response to Amendment and Arguments
Applicant's amendment and arguments filed 11/15/21 have been fully considered. Applicant’s arguments seem persuasive to overcome the prior art rejection(s) in the last office action. However, a decision on determining allowability could not be made at this time since the claim raises new issue. Upon further search, examiner notes that prior art of Schick discloses a braze preform having a spherical/ball shape.
Applicant argues:
Examiner misinterprets Kottilingam, which describes 18 as a strip of material [0018]. The strip of material in Kottilingam is a rod having a cylindrical shape (fig. 2) and fig. 3 is a cross-sectional view of fig. 2.
In response, examiner notes that Cui clearly mentions the plug-preform having a spherical shape [0032]. Without acquiescing to Applicant’s argument against Kottilingam reference, examiner submits that providing it is within ordinary capability of one skilled in the art to provide a suitable shape including spherical shape for the braze plug/preform. The disclosure of Schick (US 9,056,443) is cited as evidence, which teaches that braze material can take form of pre-sintered preform (PSP), PSP braze ball (sphere), PSP chiclet, PSP foil or other suitable structures (col. 3, lines 20-23). Thus, providing a braze material in the form a spherical plug/preform is known and rendered obvious by prior art, absent any evidence of unexpected results. 
Applicant argues:
Cui does not teach a spherical plug having a portion that has a circular cross-section larger than the circular cross-section of the cavity.
not actually mention larger cross-section or compare relative cross-sections of the cavity vs. the sphere 50. Based on fig. 12, the sphere 50 rather seems to have approximately the same cross-section as that of the cavity 46. Since fig. 12 is not to scale and not explained by any dimensions, the spherical plug having a larger cross-section than the cavity is not reasonably conveyed to one skilled in the art. Thus, this feature raises new matter.
Applicant also argues:
Examiner asserts that the shape of plug is matter of design choice. However, a spherical shape provides the unexpected result.
In response, examiner notes that potential unexpected result(s) should be actually described and corroborated by sufficient evidence or a declaration as necessary. In the instant case, Applicant has not provided any supporting evidence. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant (see MPEP 716.01(c)). Therefore, argument based on unexpected result is not convincing.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735